DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 – 6 are pending.
Clams 1 – 6 are rejected.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1- 6 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.
Claim 1, under the definition for substituent B1) there is reference to “the cations of salt in “A)”. However, claim 1 does not reference “a salt A)”.  There is insufficient antecedent basis for this limitation in the claim. As such, the claims lacks clarity and is indefinite.
Claim 1, under the definition for substituent B3) there is reference to “the group of cations of stated in in A)”. However, claim 1 does not reference “a groups of cations in A)”; it does even reference “A)”.  Claim 1 only references the cation [PR1R2R32R]-
Claims 2, line 2, references “component B)”. However, claim 1 only makes reference to components B1), B2) and B3). It is not clear whether the claim is making reference to a different substituent when making a reference to “component B” or is intending to be referencing components B1) — B3). For this reason the claim lacks clarity.
Claims 2 – 6 are rejected for being dependent upon an indefinite base claim.
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action.
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action.
Claims 3 – 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art of record teaches or suggest a motivation for the mixture comprised of a (I) a salt comprised of a bis(trifluoromethylsulfonyl)imide anion and a phosphonium cation of the general formula [PR1R2R32R]-,  and a component selected from the group consisting of B1), B2) or B3).  
Close prior art is found in the teachings of Corradini et al. (WO 2010/107929) and Albert et al. (US 2018/0243713).  Corradini discloses an ionic liquid preferably containing [Tf2N] (bis(trifluoromethylsulfonyl)imide) as the anion and [PR4]+ as the cation in a liquid ionic mixture. (pp. 5, ln 1 – 20).  However, Corradini does not discloses - as defined in the claim.  Also, Corradini does not further present alternatives B1 – B3 in the ionic liquid.
Albert discloses an ionic liquid of [PBu4][NTf2][PBuMe3][NTf2] and uses the ionic liquid as a sorbent for separating products.  (pp. 1, [0008] – [0012]). Also, the ionic liquid of  [PBu4][NTf2][PBuMe3][NTf2] can also incorporated other ionic liquids, such as [BMIM] [MeSO4], [EMIM] [MeSO3], [EMIM] [NTf2], [MePBu3] [Me2PO4] and [MePBu3] [MeSO4].  However, Albert does not discloses [PR1R2R32R]- as defined in the claim (hydrogen, aliphatic or alicyclic alkyl groups having 1 to 20 carbon atoms with up to 6
hydrogen radicals substituted by OH groups, heteroaryl groups and/or heteroaryl-C,-Ce-alkyl groups having 3 to 8 carbon atoms in the heteroaryl radical and at least one heteroatom in the heteroaryl radical selected from N, O, and S).  Also, Albert does not further present alternatives B1 – B3 in the ionic liquid.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067. The examiner can normally be reached Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622